FILED
                             UNITED STATES DISTRICT COURT                               JAN 11 2011
                             FOR THE DISTRICT OF COLUMBIA                         Clerk. U.S. District & Bankruptcy
                                                                                 Courts for the District of Columbia


BURNS TILTON BOYD,                     )
                                       )
               Plaintiff,              )
                                       )
       v.                              )              Civil Action No.          11 O(J68
                                       )
GARY WINTERS, et al.,                  )
                                       )
               Defendants.             )


                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of the plaintiffs application to proceed

in forma pauperis. The application will be denied pursuant to 28 US.c. § 1915(g).

       Pursuant to the Prison Litigation Reform Act ("PLRA"), unless a prisoner "is under

imminent danger of serious physical injury," he may not proceed in forma pauperis if while

incarcerated he has filed at least three prior cases that were dismissed as frivolous, malicious, or

for failure to state a claim. 28 US.c. § 1915(g); see Ibrahim v. District of Columbia, 463 F.3d 3,

6 (D.C. Cir. 2006); Ibrahim v. District of Columbia, 208 F.3d 1032,1033 (D.C. 2000).

       The plaintiff has accumulated at least "three strikes," see Boyd v. Glen, No.

2:04-CV-0202, 2004 WL 1800779 (N.D. Tex. Aug. 12,2004) (denying motion to proceed in

forma pauperis under 28 US.c. § 1915(g) and dismissing complaint without prejudice to refiling

with prepayment of filing fee); Boyd v. Winters, No. 2:04-CV-OI06, 2004 WL 942S02 (N.D.

Tex. Apr. 30,2004) (same), appeal dismissed, 112 Fed. Appx. 366 (Sth Cir. 2004) (per curiam),

cert. denied, S46 US. 843 (200S), and he fails to demonstrate that he is under imminent danger



                                                  1
of serious physical injury. Accordingly, the plaintiff's application to proceed in forma pauperis

will be denied and this action will be dismissed without prejudice to refiling upon prepayment

of the filing fee.

        An Order accompanies this Memorandum Op,·n...nn,/




                                                2